                      UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW HAMPSHIRE


Michael A. Rezk
      v.
                                               Case No. 18-cv-1247-PB
State of New Hampshire




                                 ORDER

      No objection having been filed, I herewith approve the Report and

Recommendation of Magistrate Judge Andrea K. Johnstone dated September

26, 2019 . The for the reasons explained in the Report and

Recommendation, this case is dismissed. “‘[O]nly those issues fairly

raised by the objections to the magistrate's report are subject to

review in the district court and those not preserved by such objection

are precluded on appeal.’”   School Union No. 37 v. United Nat'l Ins.

Co., 617 F.3d 554, 564 (1st Cir. 2010) (quoting Keating v. Secretary

of Health & Human Servs., 848 F.2d 271, 275 (1st Cir.1988)); see also

United States v. Valencia-Copete, 792 F.2d 4, 6 (1st Cir. 1986) (after

proper notice, failure to file a specific objection to magistrate's

report will waive the right to appeal).


                                         /s/ Paul J. Barbadoro
                                         ____________________________
                                         Paul J. Barbadoro
                                         United States District Judge

Date: November 6, 2019




cc:   Michael A. Rezk, pro se
